This is a petition for mandamus against the Secretary of State to require that officer to certify to the Boards of County Commissioners of the several counties of Florida the names of nominees of the "Liberty Party" to be printed upon the general election ballots for the General Election to be held November 8, 1932.
The present status of the statute law on the subject of printing names upon the general election ballots was exhaustively reviewed and discussed in an opinion of this Court in the case of State ex rel. Barnett v. Gray, Secretary of State, filed October 18, 1932 (107 Fla. 73, 144 So. 349). Upon the authority of that opinion the issuance of an alternative writ in this case must also be denied.
Alternative writ of mandamus denied.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.